Exhibit 10.2

EXECUTION COPY

PARENT GUARANTY AGREEMENT

This PARENT GUARANTY AGREEMENT, dated as of December 18, 2007 (this
“Agreement”), is made by GILEAD SCIENCES, INC., a Delaware corporation (“Parent”
or “Guarantor”) in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacities, the “Administrative Agent”) for each of the Credit Parties (as
defined below).

RECITALS

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), among the Parent, as a borrower, Gilead
Biopharmaceutics Ireland Corporation, an Irish company, as a borrower (the
“Borrower”), the Lenders party thereto from time to time, the Administrative
Agent, and the other agents party thereto, and the other Loan Documents referred
to therein, the Lenders, and the other Credit Parties have agreed to make Loans
to or for the benefit of the Borrower;

WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Credit Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by the Guarantor;

WHEREAS, the Borrower is a subsidiary of the Guarantor, which will derive
substantial direct and indirect benefits from the Credit Agreement and the Loans
to be made or issued thereunder by the Lenders to or for the benefit of the
Borrower and the other financial accommodations to the Borrower and its
Subsidiaries as may be made available by the other Credit Parties;

WHEREAS, Guarantor is willing to guarantee the Obligations of the Borrower as
hereinafter provided in order to obtain such benefits;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees, for the benefit of each
Credit Party, as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Borrower” is defined in the first recital.



--------------------------------------------------------------------------------

“Credit Agreement” is defined in the first recital.

“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.

“Guaranteed Obligations” is defined in Section 2.01.

“Guarantor” is defined in the preamble.

“Parent” is defined in the preamble.

“Post Petition Interest” is defined in Section 2.04(b)(ii).

“Subordinated Obligations” is defined in Section 2.04(b).

“Termination Date” means the date on which the latest of the following events
occurs: (i) the payment in full in cash of the Obligations under the Loan
Documents and (ii) the termination or expiration of the Availability Period

Section 1.02 Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

Section 1.03 Other Interpretive Provisions. The rules of construction in
Sections 1.02 to 1.06 of the Credit Agreement shall be equally applicable to
this Agreement.

ARTICLE II

GUARANTY

Section 2.01 Guaranty; Limitation of Liability. (a) Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower
(including, without limitation, any extensions, modifications, substitutions,
amendments, amendments and restatements, replacements or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (the Obligations of the
Borrower being the “Guaranteed Obligations” of Guarantor), and agrees to pay any
and all expenses (including, without limitation, all reasonable fees, charges
and disbursements of counsel) incurred by the Administrative Agent or any other
Credit Party in enforcing any rights under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, Guarantor’s
Obligations hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations that would be owed by the Borrower to any Credit Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

(b) Guarantor, and the Administrative Agent, for itself and each other Credit
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the



--------------------------------------------------------------------------------

Obligations of Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar Law to the extent
applicable to this Agreement and the Obligations of Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Credit
Parties and the Guarantor hereby irrevocably agree that the Obligations of
Guarantor under this Agreement at any time shall be limited to the maximum
amount as will result in the Obligations of Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance.

(c) Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Credit Party under this
Agreement, Guarantor will contribute, to the maximum extent permitted by Law,
such amounts to each other guarantor (if any) so as to maximize the aggregate
amount paid to the Credit Parties under or in respect of the Loan Documents.

Section 2.02 Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Credit Party with respect
thereto. The Obligations of Guarantor under or in respect of this Agreement are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower or whether
the Borrower is joined in any such action or actions. This Agreement is a
present and continuing, absolute and unconditional guarantee of payment when
due, and not of collection, by Guarantor. The liability of Guarantor under this
Agreement shall be irrevocable, absolute and unconditional irrespective of, and
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of or any consent to departure
from any Loan Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Parent or any of its Subsidiaries or otherwise;

(c) any taking, release, subordination or amendment or waiver of, or consent to
departure from, any other guarantee (if any), for all or any of the Guaranteed
Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of the Parent or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Parent, the Borrower or their assets or any resulting release or
discharge of any Guaranteed Obligation;



--------------------------------------------------------------------------------

(e) the existence of any claim, setoff or other right which Guarantor may have
at any time against the Borrower, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transaction;

(f) any provision of applicable Law purporting to prohibit the payment or
performance by the Parent or the Borrower of any of the Obligations of such
Person;

(g) any failure of any Credit Party to disclose to the Parent or the Borrower
any information relating to the business, financial condition, operations,
performance, properties or prospects of the Parent or the Borrower now or
hereafter known to such Credit Party (Guarantor waives any duty on the part of
the Credit Parties to disclose such information);

(h) the failure of any other Person to execute or deliver any other guarantee or
agreement or the release or reduction of liability of Guarantor or other
guarantor (if any) or surety (if any) with respect to the Guaranteed
Obligations; or

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Credit
Party that might otherwise constitute a defense available to, or a discharge of,
the Parent, the Borrower or any other guarantor or surety.

Section 2.03 Waivers and Acknowledgments.

(a) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person.

(b) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

(c) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Credit Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against the Borrower, any
other guarantor (if any) or any other Person and (ii) any defense based on any
right of setoff or counterclaim against or in respect of the Obligations of
Guarantor hereunder.

(d) Guarantor hereby unconditionally and irrevocably waives any duty on the part
of any Credit Party to disclose to it any matter, fact or thing relating to the
business, financial condition, operations, performance, properties or prospects
of the Borrower or any of its Subsidiaries now or hereafter known by such Credit
Party.



--------------------------------------------------------------------------------

(e) Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 2.02 and this Section 2.03 are knowingly
made in contemplation of such benefits.

Section 2.04 Subordination. (a) Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other insider guarantor (if any) that arise from the
existence, payment, performance or enforcement of Guarantor’s Obligations under
or in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
(pursuant to Section 2.01(c) or otherwise) or indemnification and any right to
participate in any claim or remedy of any Credit Party against the Borrower,
Guarantor or any other insider guarantor (if any) whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other insider guarantor (if any), directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim, remedy or right without the prior written consent of the
Administrative Agent, unless and until the Termination Date has occurred.

(b) Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to it by the Borrower, including pursuant to Section 2.01(c)
(collectively, the “Subordinated Obligations”), are hereby subordinated to the
prior payment in full in cash of the Obligations of the Borrower under the Loan
Documents to the extent and in the manner hereinafter set forth in this
Section 2.04(b):

(A) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to the Borrower), Guarantor may receive regularly scheduled payments
from the Borrower on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to the Borrower), however, unless the Administrative Agent otherwise
agrees in writing, Guarantor shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(B) In any proceeding under any Debtor Relief Law relating to the Borrower,
Guarantor agrees that, unless the Administrative Agent otherwise agrees in
writing, the Credit Parties shall be entitled to receive payment in full in cash
of all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)) of
the Borrower before Guarantor receives payment of any Subordinated Obligations
of the Borrower.

(C) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to the Borrower), Guarantor shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of any
Subordinated



--------------------------------------------------------------------------------

Obligations due to Guarantor from the Borrower as trustee for the Credit Parties
and deliver such payments to the Administrative Agent for application to the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Agreement.

(D) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to the Borrower), the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (A) in the
name of Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations due to Guarantor and to apply any amounts received
thereon to the Guaranteed Obligations (including any and all Post Petition
Interest), and (B) to require Guarantor (1) to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to Guarantor and
(2) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guaranteed Obligations (including any and all Post
Petition Interest).

(c) If any amount shall be paid to Guarantor in violation of this Section 2.04
at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Credit Parties, shall be segregated from
other property and funds of Guarantor and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at Guarantor’s request and expense, execute and deliver to Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to Guarantor of an interest in the
Guaranteed Obligations resulting from any payment made by Guarantor pursuant to
this Agreement.

Section 2.05 Payments Free and Clear of Taxes, Etc. (a) Any and all payments
made by Guarantor under or in respect of this Agreement or any other Loan
Document shall be made, in accordance with Section 3.01 of the Credit Agreement,
free and clear of and without reduction or withholding for any Indemnified Taxes
(including Other Taxes), provided that if Guarantor shall be required by any
Laws to deduct any Indemnified Taxes (including Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.05), each of the Administrative Agent or applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been required to be made, (ii) Guarantor shall
make such deductions, and (iii) Guarantor shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Law.

(b) Without limiting the provisions of subsection (a) above, Guarantor shall
timely pay any Other Taxes that arise from any payment made by or on behalf of
Guarantor under or in respect of this Agreement or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, this
Agreement to the relevant Governmental Authority in accordance with Law.



--------------------------------------------------------------------------------

(c) Guarantor shall indemnify the Administrative Agent and each Lender within 10
days after demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Guarantor by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Guarantor to a Governmental Authority, Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Credit Agreement Representations and Warranties. Guarantor hereby
makes each representation and warranty made in the Credit Agreement by the
Borrower with respect to it.

Section 3.02 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

Section 3.03 Independent Credit Analysis. Guarantor has, independently and
without reliance upon any Credit Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is or is to be a party, and Guarantor has established adequate means of
obtaining from the Borrower on a continuing basis information pertaining to, and
is now and on a continuing basis will be completely familiar with, the business,
financial condition, operations, performance, properties and prospects of the
Borrower.

ARTICLE IV

COVENANTS

Section 4.01 Credit Agreement Covenants. Guarantor covenants and agrees that
until the Termination Date, Guarantor will perform and observe, and cause each
of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Credit Agreement on its or their part to be
performed or observed or that the Borrower has agreed to cause Guarantor to
perform or observe.



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.01 Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

Section 5.02 No Waiver; Remedies. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

Section 5.03 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Credit Party
or any such Affiliate to or for the credit or the account of Guarantor against
any and all of the Obligations of Guarantor now or hereafter existing under this
Agreement or any other Loan Documents to such Credit Party, irrespective of
whether or not such Credit Party shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of Guarantor may be
contingent or unmatured or are owed to a branch or office of such Credit Party
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Credit Party and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party or their respective Affiliates may
have. Each Credit Party agrees to notify Guarantor and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 5.04 Indemnification. (a) Without limitation of Guarantor’s obligation
to guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 10.04 of the Credit Agreement, Guarantor shall independently indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from any and all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower as and to the extent provided in Section 10.04 of
the Credit Agreement.

(b) Guarantor hereby also agrees that none of the Indemnitees shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Guarantor or any of their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact, and Guarantor hereby agrees not to assert
any claim against any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of the Loans, the
actual or proposed use of the proceeds of the Loan, the Loan Documents or any of
the transactions contemplated by the Loan Documents.



--------------------------------------------------------------------------------

(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.

(d) Without prejudice to the survival of any of the other agreements of
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.

Section 5.05 Continuing Guaranty; Reinstatement. (a) This Agreement is a
continuing agreement and shall (i) remain in full force and effect with respect
to Guarantor until the Termination Date, (ii) be binding upon Guarantor, its
successors and assigns and (iii) inure to the benefit of and be enforceable by
the Credit Parties and their successors, transferees and assigns.

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to the Guarantor if at any time any payment of any of the
Guaranteed Obligations of Guarantor is rescinded or must otherwise be returned
by any Credit Party or any other Person in connection with the insolvency,
bankruptcy, reorganization or other similar proceedings affecting the Parent or
the Borrower under Debtor Relief Laws or otherwise, all as though such payment
had not been made.

(c) Subject to Section 5.05(b), the Obligations of Guarantor under this
Agreement shall terminate on the Termination Date.

Section 5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns.
(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Guarantor, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b) This Agreement shall be binding upon Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Credit Party and their respective successors, transferees
and assigns; provided, however, that Guarantor may not assign its obligations
hereunder without the prior written consent of the Administrative Agent.

Section 5.07 Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and mailed, delivered or transmitted
by telecopier to Guarantor at the address set forth in Section 10.02 of the
Credit Agreement. All such notices and other communications shall be deemed to
be given or made at the times provided in Section 10.02 of the Credit Agreement.



--------------------------------------------------------------------------------

Section 5.08 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

Section 5.09 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 5.10 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

Section 5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. GUARANTOR HEREBY



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.07.

Section 5.12 Right to Trial by Jury. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER .

Section 5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES THERETO OR BY PRIOR OR CONTEMPORANEOUS WRITTEN
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

GILEAD SCIENCES, INC. By:   /s/ Caroline Dorsa   Name: Caroline Dorsa   Title:
Chief Financial Officer